  Case 21-90034       Doc 51    Filed 04/13/21 Entered 04/13/21 17:52:21         Desc Main
                                  Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                     LUFKIN DIVISION

In re:                                           CHAPTER 11

    LaRose Hospitality, LLC,
                                                 CASE NO.: 21-90034
                      Debtor


                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         PLEASE TAKE NOTICE that the undersigned appears in the above-captioned chapter

11 cases on behalf of Holiday Hospitality Franchising, LLC (“HHF”) and, pursuant to Rules

2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and

section 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”), demand that all

notices given or required to be given and all papers served in this case be delivered to and

served upon the parties identified below at the following address:

                  David A. Wender                                 With a copy to:
           Texas State Bar No. 24081945                Leib M. Lerner (CA Bar No. 227323)
              ALSTON & BIRD LLP                       Douglas J. Harris (CA Bar No. 329946)
                One Atlantic Center                           ALSTON & BIRD LLP
            1201 West Peachtree Street                333 South Hope Street, Sixteenth Floor
             Atlanta, GA 30309-3424                       Los Angeles, California 90071
            Telephone: (404) 881-7000                       Telephone: (213) 576-1000
            Facsimile: (404) 881-7777                       Facsimile: (213) 576-1100
          Email: david.wender@alston.com                  Email: leib.lerner@alston.com
                                                        Email: Douglas.harris@alston.com


         PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the above-mentioned Bankruptcy Rules, but also includes, without limitation, all orders,

applications, motions, petitions, pleadings, requests, complaints or demands, whether formal or

informal, written or oral, transmitted or conveyed by mail delivery, telephone, facsimile or

otherwise, in these cases.



NOTICE OF APPEARANCE AND REQUEST FOR NOTICE                                            Page 1
  Case 21-90034         Doc 51   Filed 04/13/21 Entered 04/13/21 17:52:21           Desc Main
                                   Document     Page 2 of 3



       This Notice of Appearance and any subsequent appearance, pleading, claim, or suit is

not intended nor shall be deemed to waive HHF’s (i) right to have final orders in non-core matters

entered only after de novo review by a district court judge; (ii) right to trial by jury in any

proceedings so triable herein or in any case, controversy or proceeding related hereto; (iii) right

to have the reference withdrawn by the United States District Court in any matter subject to

mandatory or discretionary withdrawal; or (iv) other rights, claims, actions, defenses, setoffs or

recoupments to which HHF may or may be entitled under agreements, in law, or in equity, all

of which rights, claims, actions, defenses, setoffs, and recoupments expressly are hereby

reserved.


Dated: April 13, 2021
                                        /s/ David A. Wender
                                        David A. Wender
                                        Texas State Bar No. 24081945
                                        ALSTON & BIRD LLP
                                        One Atlantic Center
                                        1201 West Peachtree Street
                                        Atlanta, GA 30309-3424
                                        Telephone: (404) 881-7000
                                        Facsimile: (404) 881-7777
                                        Email: david.wender@alston.com

                                         And

                                        Leib M. Lerner (CA Bar No. 227323)
                                        Douglas J. Harris (CA Bar No. 329946)
                                        ALSTON & BIRD LLP
                                        333 S. Hope Street, 16th Fl.
                                        Los Angeles, CA 90071
                                        Telephone: (213) 576-1000
                                        Facsimile: (213) 576-1100
                                        Email: leib.lerner@alston.com
                                        (Pro Hac Vice Pending)

                                        Attorneys for Holiday Hospitality Franchising, LLC




NOTICE OF APPEARANCE AND REQUEST FOR NOTICE                                               Page 2
  Case 21-90034       Doc 51     Filed 04/13/21 Entered 04/13/21 17:52:21            Desc Main
                                   Document     Page 3 of 3



                                 CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on this date a true and correct copy of the

foregoing Notice of Appearance and Request for Notice was served by the Court’s ECF system,

or otherwise by first class mail, postage prepaid, to the Debtor, Debtor’s counsel and the U.S.

Trustee.

Debtor
LaRose Hospitality, LLC
915 E. Grande Blvd., Apt. 2201
Tyler, TX 75703

Attorney for Debtor
Joyce W. Lindauer
Joyce Lindauer, Attorney
1412 Main Street
Suite 500
Dallas, TX 75202

U.S. Trustee
Office of the U.S. Trustee
110 N. College Ave., Suite 300
Tyler, TX 75702

Trustee
H. Thomas Moran (SBRA V), III
736 Highway 87
PO Box 2966
Gilchrist, TX 77616


April 13, 2021                                    /s/ David M. Wender
                                                  David M. Wender




NOTICE OF APPEARANCE AND REQUEST FOR NOTICE                                                Page 3
